,




    Honorable Robert S. Calvert         Opinion No. M- 951
    Comptroller of Public Accounts
    State of Texas                      Re:   Effect of H.B.502,
    Austin, Texas                             62nd Leg.,R.S.,1971,
                                              on subsection (d) of
                                              Art. 12.03 v.c.s., as
                                              enacted by H.B.637,
                                              at the same legislative
    Dear Mr. Calvert:                         session.
         We have received your request for an official opinion as
    follows:
              “Your official opinion is respectfully requested on
              the matters discussed hereinbelow.
              "Prior to May 26, 1971, subsection (d) of Article
              12.03, Chapter 12, Title 122A, Revised Civil Statutes
              of Texas, 1925, contained an exemption for a:
                   "(d) non-profit corporation organized for the
                   purpose of providing homes for elderly people
                   sixty-two (62) years of age and older which
                   has no capital stock, where the management of
                   its affairs is vested in a board of trustees
                   who are selected by a church which is a strictly
                   religious society, and where the Articles of
                   Incorporation provide that in the event of a
                   dissolution of the corporation all of its
                   assets and property will go to and vest in
                   said church.
              "Effective May 26, 1971, House Bill No. 637, 62nd
              Legislature, amended subsection (d) of Article 12.03
              to read as follows:
                   "(d) corporation organized for the purpose of
                   providing homes for elderly people sixty-two (62)
                   years of age and older not for profit without
                   regard to whether such corporations are for
                   purely public charity.

                               -4654-
Honorable Robert S. Calvert, Page 2         (M-951)




              "House Bill No. 502, 62nd Legislature! also amended
              Article 12.03 by adding subsection (e) thereto, an
              additional exemption based on cooperative housing,
              effective June 15, 1971. In re-enacting Article
              12.03 at length in accordance with Article III,
              Section 36 of the Texas Constitution, the Legislature
              in House Bill No. 502 repeated subsection (d) of
              Article 12.03 as it was constituted prior to May 26,
              1971 and omitted the amended version enacted by house
              Bill No. 637. Opinion is therefore requested whether
              House Bill No. 502 had the effect of repealing subsection
              (d) of Article 12.03 as enacted In House Bill No. 637."
     House Bill No. 637, restated ttiewhole of the then existing
Article 12.03 with the exception of subsection (d) thereof, which
subsection was changed to read as set out in your opinion request.
Section 1 of this Bill provided that Article 12.03 was amended to
read as quoted by you, supra. Acts 62nd Leg.,Reg.Session, 1971,
ch. 414, 0.1553.
     House Bill No. 502 was subsequently enacted at the same
legislative   session and restated the whole of Article 12.03,
with the.exception of subsection (d) as it stood amended by House
Bill 637, and reformed the wording of subsection (d) to make it
appear as it did previous to its amendment by House Bi11.637,
and in addition added a new subsection (e) to Article 12.03;
said Bill also orovided that this Article as amended. was
amended to read-as therein set out.    Acts 62nd Leg.,Reg.Session,
1-971,ch.967,   p.2917.
     It is obvious that subsection (d) as enacted by House Bill
637 is in irreconcilable conflict with the provisions of subsection
(d) as later enacted by House Bill 502.
     A repeal may be effected by amendment and substitution. An
amendatory act that recasts the language of an existing statute
operates to repeal any omitted provisions of the original. 53 Tex.
Jur. 2d. 136, 1.57, Statutes, Sections 90, 107. Also, where a
later enactment is intended to embrace all the law upon the subject
with which it deals, it repeals all former laws relating to the
same subject.  Gordon v. Lake, 163 Tex. 392, 356 S.W.2d 138 (1961).
     It may be noted here, that although the title of House Bill
502 asserts that it is relating to property used as cooperative
housing, it also specifically refers to Article 12.03 as the subject
of the amendment. With amendatory bills, it is settled that

                                -4655-
Honorable Robert S. Calvert, Page 3              (M-951)


reference to the act or section to be amended is adequate, as
long as the subject matter of the amendment is germane or
reasonably related to the content of the original act. Smith
v. Davis, 426 S.W.2d 827 (Tex.Sup.1968).
     Our opinion is that   your     question should be answered in the
affirmative.

                        SUMMARY
               House Bill 502, enacted by the 62nd Legislature,
          Regular Session, 1971, as an amendment to Article
          12.03, Title 122A, V.C S., repealed House Bill 637,
          previously enacted at the same Legislative session.
          House Bill 502 is, as an amendment to Article 12.03,
          the latest expression ofthe Legislature and the
          present law.
                                           Y     very trjly,

                                       ($f$&&J*
                                           Att   ney General of Texas
Prepared by: R. L. Lattimore
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
S. 3. Aronson
Mel Conley
Ben Harrison
Harriet Burke
SAM D. MCDANIEL
Acting Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant
                                  -4656-